Citation Nr: 1131035	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial compensable evaluation for hypertension with renal insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to April 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2011 videoconference hearing before the undersigned at the El Paso, Texas VA office.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's hypertension with renal insufficiency has been characterized by a history of diastolic pressure no more than 91 and systolic pressure no more than 146, requiring continuous medication for control.  Other than a 2.1 level in July 2007, his creatinine level has been stable since then at slightly higher than the high end of the normal range, and there is no indication of the presence of acute nephritis.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, 4.115a, Diagnostic Codes 7101, 7502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs) and treatment records from the El Paso VA Medical Center (VAMC), and the Veteran was provided VA examinations in July 2007, March 2008, and August 2010. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hypertension has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which addresses hypertensive vascular disease, including hypertension and isolated systolic hypertension.  Under this diagnostic code, a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he is entitled to an initial compensable evaluation for hypertension with renal insufficiency.  He was initially awarded service connection for hypertension with renal insufficiency in the August 2007 rating decision that is the subject of this appeal, and was assigned a non-compensable, or 0 percent, evaluation effective from April 26, 2007, the day after his separation from service.

The Board will examine the medical evidence pertinent to the rating period on appeal to determine whether a compensable rating for hypertension is warranted.

The Veteran was diagnosed with hypertension during active service in August 2005.  His creatinine level at the time was at 1.4.  

Following separation from service, in June 2007, his albumin level was at 5.1, where the normal range is from 3.4 to 5.  His creatinine level was at 1.8.  In July 2007, his creatinine level rose to 2.1, but improved to 1.6 with cessation of a diuretic.  His Felodipine dose was increased to 10 milligrams (mg).  

The Veteran was afforded a VA examination in July 2007.  He was taking 20 mg of Lisinopril daily, and 50 mg of Maxzide daily.  He had no emergency room visits, hospitalizations, or periods of incapacitation related to his hypertension during the last year.  His blood pressure readings were 143/89, 142/80, and 146/81.  His creatinine level was at 1.8.  Urinalysis was within normal limits.  The examiner assessed hypertension, controlled on current medications, and renal insufficiency.  

In August 2007, his blood pressure readings were 141/91, 145/87, and 130/86.  In September 2007, blood pressure was at 137/88, 135/77, and 137/87.  He was started on Fosinopril, and told to continue with Felodipine.  Later that month, his blood pressure was 133/79.  He was told that his blood pressure was much better, and to continue taking his medications and maintain a no added salt diet.  

That same month, it was noted that his blood pressure had not been difficult to control.  It was at 140/82.  Creatinine was at 1.6.  He was taking Fosinopril and Felodipine.  The doctor noted that chronic kidney disease had been present since 2005 without hematuria or proteinuria.  Glomerulonephritis was not detected in a urinalysis.  He also noted that the Veteran's blood pressure was a little high, but that there was a recent adjustment in the dose of his medications.  

The Veteran's creatinine level in November 2007 was at 1.4.  

In January 2008, blood pressure readings were 135/77, and on repeat testing, 112/68.  Creatinine was at 1.5.  

He was afforded another VA examination in March 2008.  He was currently taking half of a 40 mg tablet of Fosinopril daily, as well as 10 mg of Amlodipine.  He reported no urinary symptoms.  Aside from an elevated creatinine level, there was no abnormality noted in the kidneys.  A CT scan of the pelvis in 2007 and ultrasound of the renal arteries showed no significant abnormalities.  He denied incontinence and nocturia.  Blood pressure readings were 136/80, 137/77, and 134/78.  Since 2007, his creatinine level had stabilized to a level just above the upper limit of normal.  A renal scan showed good uptake of isotope by both kidneys.  A 30-minute renogram was normal bilaterally, and split renal function was 51 percent on the left and 49 percent on the right.  The examiner assessed controlled hypertension and improved mild renal insufficiency.  

In March 2009, the Veteran's blood pressure reading was 126/84.  It was noted that his hypertension was well-controlled.  It was also noted that he had decided against undergoing a kidney biopsy, and that his nephrologist wanted to follow him closely.  His creatinine level was at 1.6, when it had ranged from 1.4 to 2.1 previously.  

In December 2009, a dentist contacted the VAMC to inquire about the Veteran's renal function and blood pressure.  It was noted that his creatinine level was stable at 1.5.  His blood pressure was also well-controlled.  

At the August 2010 VA examination, the Veteran continued to take the same dosage level of the same medications as in 2008.  His blood pressure was 131/76.  On repeat testing, his readings were 131/85, 131/76, and 125/80.  His creatinine level in April 2010 was 1.4, where normal is from .6 to 1.3.  The examiner assessed stable hypertension and chronic renal insufficiency.  The Veteran had lost less than a week of work due to hypertension in the last year, and had no hospitalizations.  There was no nephritis, hydronephrosis, or recurrent urinary tract infections.    

Based on the foregoing, the Board finds that the weight of the evidence is against an award of an initial compensable rating for hypertension.  As stated above, under DC 7101, a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The evidence of record does not show that the Veteran's blood pressure has been manifested by diastolic pressure at predominantly 100 or more or by systolic pressure at predominantly 160 or more, nor is there a history of diastolic pressure at 100 or more that was subsequently controlled by medication.  The blood pressure readings noted above have ranged between 112-146/68-91.  Thus, none of the readings has shown diastolic pressure at or above 100, or systolic pressure at 160 or higher, and the Board finds that the weight of the evidence is against a finding that a 10 percent disability evaluation is warranted under DC 7101.  

The Board has considered whether any alternative diagnostic codes would allow for an initial compensable evaluation.  DC 7502, found in the Schedule of Ratings of Dysfunctions of the Genitourinary System under 38 C.F.R. § 4.115a, addresses chronic nephritis, which is the condition most closely associated to that described in the Veteran's medical records.  Chronic nephritis is to be rated as renal dysfunction.  A noncompensable evaluation is assigned when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under DC 7101.  The next higher 30 percent evaluation is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells, or when there is transient or slight edema or hypertension is evaluated at at least 10 percent disabling under DC 7101.  

In this case, in June 2007, the Veteran's albumin level was at 5.1, whereas the normal range is from 3.4 to 5.  However, in September 2007 it was noted that proteinuria was not present, and there is no documentation of consistently high albumin levels in urinalysis.  In addition, there is no documentation or indication of acute nephritis, as noted by the VA examiners.  Moreover, the Veteran does not meet the criteria for more than a 0 percent evaluation for hypertension under DC 7101.  Therefore, the weight of the evidence is against a compensable evaluation under DC 7502.  There are no other applicable diagnostic codes.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected hypertension with renal insufficiency warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran testified at the 2011 Board hearing that his hypertensive condition did not interfere with his ability to work.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
 
ORDER

Entitlement to an initial compensable evaluation for hypertension with renal insufficiency is denied.

REMAND

The Board is of the opinion that VA's duty to assist includes requesting any hearing evaluations conducted by the Veteran's post-service employers with regard to the hearing loss claim.  He testified at the 2011 hearing that he had a hearing test at the beginning of his employment and yearly thereafter at the Computer Science Corporation, a contractor of NASA.  He worked there from February 2008 to November 2010.  He also had hearing tests at URS, where he has worked since December 2010.  

Since the Veteran's service connection claim has been denied due to lack of documentation of a hearing loss disability as defined by VA regulations, the hearing evaluations from his employer are necessary to determine whether a disability, in fact, exists.  

Accordingly, the case is REMANDED for the following action:

1.  Request contact information for Computer Science Corporation and URS from the Veteran.  If the Veteran does not respond, other means should be utilized to attempt to obtain the contact information of his employers.   

2.  Request documentation of any and all hearing evaluations conducted at Computer Science Corporation and URS.  Any negative responses should be associated with the claims file.  

3.  When the development requested has been completed, review the case on the basis of the additional evidence and any additional development deemed appropriate.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


